Citation Nr: 1427854	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-00 667	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran's income is excessive for the purpose of VA pension benefits. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.     

In November 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the claims file. 

The Board notes that the issues of entitlement to service connection for a bilateral shoulder disability and entitlement to a compensable evaluation for a surgical scar, status post umbilical hernia repair, will be the subject of a separate decision. 

The Board further observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In statements received since the November 2012 hearing, the Veteran has referenced certain expenses for his son that he asserts should be excluded from his income in determining whether such is excessive for the purpose of VA pension benefits.  He has not submitted any receipts for these expenses.  Accordingly, this case must be remanded to allow the Veteran to verify his reported expenses for his son by submitting the receipts for such expenses, and the receipts from any other expenses the Veteran feels should be excluded from income in determining his eligibility for pension benefits.  

Furthermore, the Veteran should be requested to submit an updated VA Form 21-0517 (Improved Pension Eligibility Verification Report (Veteran with Children), which includes Application for Exclusion of Children's Income) and VA Form 21-8416 (Medical Expense Report).

This remand will also provide the AOJ with the opportunity to recalculate the Veteran's income with consideration of any excludable expenses referenced in the post hearing statements of the Veteran, and any other information as to his expenses provided as a result of the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide receipts for the additional expenses referenced in his post-hearing statements.  He should also be advised that he may present receipts from any other expenses that he feels should be excluded from his income for the purposes of VA pension benefits.  Finally, the Veteran should be requested to submit an updated VA Form 21-0517 (Improved Pension Eligibility Verification Report (Veteran with Children), which includes Application for Exclusion of Children's Income) and VA Form 21-8416 (Medical Expense Report).

2.  Thereafter, recalculate the Veteran's income with proper consideration of any additional expense evidence received since the November 2012 hearing and determine whether the Veteran's income is excessive for the purposes of VA pension benefits.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



